
	

113 S2124 PCS: Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 329
		113th CONGRESS2d Session
		S. 2124
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Menendez, from the Committee on Foreign Relations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To support sovereignty and democracy in Ukraine, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014.2.DefinitionsIn this Act:(1)AlienThe term alien has the meaning given that term in section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations  of the House of
			 Representatives.(3)Materially assistedThe term materially assisted means the provision of assistance that is significant and of a kind directly relevant to acts
			 described in paragraph (1), (2), or (3) of section 8(a) or acts described
			 in section 9(a)(1).(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States, including a foreign branch of such an entity.3.United states policy toward UkraineIt is the policy of the United States—(1)to condemn the unjustified military intervention of the Russian Federation in the Crimea region of
			 Ukraine and its concurrent occupation of that region, as well as any other
			 form of political, economic, or military aggression against Ukraine;(2)to reaffirm the commitment of the United States to, and to remind Russia of its ongoing commitment
			 to, the 1994 Budapest Memorandum on Security Assurances, which was
			 executed jointly with the Russian Federation and the United Kingdom and
			 explicitly secures the independence, sovereignty, and territorial
			 integrity and borders of Ukraine, and to demand the immediate cessation of
			 improper activities, including the seizures of airfields and other
			 locations, and the immediate return of Russian forces to their barracks;(3)to work with United States partners in the European Union, the North Atlantic Treaty Organization,
			 and at the United Nations to ensure that all nations recognize and not
			 undermine, nor seek to undermine, the independence, sovereignty, or
			 territorial or economic integrity of Ukraine;(4)to use all appropriate economic elements of United States  national power,  in coordination with
			 United States allies, to protect the independence, sovereignty, and
			 territorial and economic integrity of Ukraine;(5)to support the people of Ukraine in their desire to forge closer ties with Europe, including
			 signing an Association Agreement with the European Union as a means to
			 address endemic corruption, consolidate democracy, and achieve sustained
			 prosperity;(6)to use the voice and vote of the United States to secure sufficient resources through the
			 International Monetary Fund to support needed economic structural reforms
			 in Ukraine under conditions that will reinforce a sovereign decision by
			 the Government of Ukraine to sign and implement an association agreement
			 with the European Union;(7)to help the Government of Ukraine prepare for the presidential election in May 2014;(8)to reinforce the efforts of the Government of Ukraine to bring to justice those responsible for the
			 acts of violence against peaceful protestors and other unprovoked acts of
			 violence related to the antigovernment protests in that began on November
			 21, 2013;(9)to support the efforts of the Government of Ukraine to recover and return to the Ukrainian state
			 funds stolen by former President Yanukovych, his family, and other current
			 and former members of the Ukrainian government and elites;(10)to support the continued professionalization of the Ukrainian military;(11)to condemn economic extortion by the Russian Federation against Ukraine, Moldova, Lithuania, and
			 other countries in the region designed to obstruct closer ties between the
			 European Union and the countries of the Eastern Partnership and to reduce
			 the harmful consequences of such extortion;(12)to condemn the	continuing and long-standing pattern and practice by the Government of the Russian
			 Federation of physical and economic aggression toward neighboring
			 countries;(13)to enhance and extend our security cooperation with, security assistance to, and military exercises
			 conducted with, states in Central and Eastern Europe, including North
			 Atlantic Treaty Organization (NATO) member countries, NATO aspirants, and
			 appropriate Eastern Partnership countries;(14)to reaffirm United States defense commitments to its treaty allies under Article V of the North
			 Atlantic Treaty;(15)that the continued participation of the Russian Federation in the Group of Eight (G–8) nations
			 should be conditioned on the Government of the Russian Federation
			 respecting the territorial integrity of its neighbors and accepting and
			 adhering to the norms and standards of free, democratic societies as
			 generally
			 practiced by every other member nation of the G–8 nations;(16)to explore ways for the United States Government to assist the countries of Central and Eastern
			 Europe to diversify their energy sources and achieve energy security; and(17)to ensure the United States maintains its predominant leadership position and influence within the
			 International Monetary Fund, and to guarantee the International Monetary
			 Fund has the resources and governance structure necessary to support
			 structural reforms in Ukraine and respond to and prevent a potentially
			 serious financial crisis in Ukraine or other foreign economic crises that
			 threatens United States national security.4.Provision of costs of loan guarantees for Ukraine(a)In generalFrom the unobligated balance of amounts appropriated or otherwise made available under the heading  Economic Support Fund under the heading Funds Appropriated to the President in title III of the Department of State, Foreign
Operations, and Related Programs Appropriations Act,
2014 (division K of Public Law 113–76) and in Acts making appropriations for the Department of
			 State, foreign operations, and related programs for preceding fiscal years
			 (other than amounts designated pursuant to section 251(b)(2)(A) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(A))), amounts  shall be made available for the costs (as defined
			 in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a)) of
			 loan guarantees for Ukraine that are hereby authorized to be provided
			 under this
			 Act.(b)Inapplicability of certain limitationsAmounts made available for the costs of loan guarantees for Ukraine pursuant to subsection (a)
			 shall not be considered assistance for the purpose of provisions of law limiting assistance to Ukraine.5.Recovery of assets linked to governmental corruption in Ukraine(a)Asset recoveryThe Secretary of State, in coordination with the Attorney General and the Secretary of the
			 Treasury, shall assist, on an expedited basis as appropriate, the
			 Government of Ukraine to identify,
			 secure, and recover assets linked to acts of corruption by Viktor
			 Yanukovych, members of his family, or other former or current officials of
			 the Government of Ukraine or their accomplices in any jurisdiction through
			 appropriate programs, including the Kleptocracy Asset Recovery Initiative
			 of the Department of Justice.(b)CoordinationAny asset recovery efforts undertaken pursuant to subsection (a) shall be coordinated through the
			 relevant bilateral or multilateral entities, including, as appropriate,
			 the Egmont Group of Financial Intelligence Units, the Stolen Asset
			 Recovery Initiative of the World Bank Group and the United Nations Office
			 on Drugs and Crime, the Camden Asset Recovery Inter-Agency Network, and
			 the Global Focal Point Initiative of the International Criminal Police
			 Organization (INTERPOL).(c)Investigative assistanceThe Secretary of State, in coordination with the Attorney General, shall assist the
			 Government of Ukraine, the European Union, and other appropriate
			 countries, on an expedited basis, with formal and informal investigative
			 assistance and training, as appropriate, to support the identification,
			 seizure, and return to the Government of Ukraine of assets linked to acts
			 of corruption.(d)Priority assignedThe Secretary of the Treasury shall ensure that the
			 Financial Crimes Enforcement Network of the Department of the Treasury
			 assists the Government of Ukraine, the European
			 Union, and other appropriate countries under section 314(a) of the Uniting
			 and Strengthening America by Providing Appropriate Tools Required to
			 Intercept and Obstruct Terrorism Act of 2001 (31 U.S.C. 5311 note).6.Democracy, civil society, governance, and technical assistance for ukraine and other states in
			 Central and Eastern Europe(a)In generalThe Secretary of State shall,  subject to the availability of appropriations, directly or through
			 nongovernmental organizations—(1)improve democratic governance, transparency, accountability, rule of law, and anti-corruption
			 efforts in Ukraine;(2)support efforts  by the Government of Ukraine to foster greater unity among the people and regions
			 of the country;(3)support the people and Government of Ukraine in preparing to conduct and contest free and fair
			 elections, including through domestic and international election
			 monitoring;(4)assist in diversifying Ukraine's economy, trade, and energy supplies, including at the national,
			 regional, and local levels;(5)strengthen democratic institutions and political and civil society organizations in Ukraine;(6)expand free and unfettered access to independent media of all kinds in Ukraine and assist with the
			 protection of journalists and civil society activists who have been
			 targeted for free speech activities;(7)support political and economic reform initiatives by Eastern Partnership countries; and(8)support the efforts of the Government of Ukraine, civil society, and international organizations to
			 enhance the economic and political empowerment of women in Ukraine and to
			 prevent and address violence against women and girls in Ukraine, and
			 support the inclusion of women in Ukraine in any negotiations to restore
			 Ukraine’s security, independence, sovereignty, or territorial or economic
			 integrity.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $50,000,000 for fiscal year 2015
			 to
			 carry out the activities set forth in subsection (a).	Amounts
			 appropriated for the activities set forth in subsection (a) shall be
			 used pursuant to the authorization and requirements contained in this
			 section. Additional amounts may be authorized to be appropriated under
			 other provisions of law.(c)Strategy requirementNot later than 60 days after  the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a strategy to carry out the
			 activities set forth in subsection (a).(d)Notification requirement(1)In generalFunds appropriated or otherwise made available pursuant to subsection (b) may not be obligated
			 until 15 days after the date on which the President has provided notice of
			 intent to obligate such funds to the appropriate congressional committees.(2)WaiverThe President may waive the notification requirement under paragraph (1) if the President
			 determines that failure to do so would pose a substantial risk to human
			 health or welfare, in which case notification shall be provided as early
			 as practicable, but in no event later than three days after taking the
			 action to which such notification requirement was applicable in the
			 context of the circumstances necessitating such waiver.7.Enhanced security cooperation with Ukraine and other countries in Central and Eastern Europe(a)In generalThe President shall, subject to the availability of appropriations—(1)enhance security cooperation efforts and relationships amongst countries in Central and Eastern
			 Europe and
			 among the United States, the European Union, and countries in Central and
			 Eastern Europe;(2)provide additional security assistance, including defense articles and defense services (as
			 those terms are defined in section 47 of the Arms Export Control Act (22
			 U.S.C. 2794)) and military training, to countries in Central and Eastern
			 Europe, including Ukraine; and(3)support greater reform, professionalism, and capacity-building efforts within the military,
			 intelligence, and security services in Central and Eastern Europe,
			 including Ukraine.(b)Authorization of appropriationsThere is authorized to be appropriated to the President a total of  $100,000,000 for fiscal years
			 2015 through 2017 to carry
			 out this section. Amounts appropriated for the activities set forth in
			 subsection (a) shall be used pursuant to the authorization and
			 requirements contained in this section. Additional amounts may be
			 authorized to be appropriated under other provisions of law.(c)Strategy requirementNot later than 60 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate
			 congressional committees a strategy to carry out the activities set forth
			 in subsection (a).(d)Notification requirement(1)In generalFunds appropriated or otherwise made available	pursuant to subsection (b) may not be obligated
			 until 15 days after the date on which the President has provided notice of
			 intent to obligate such funds to the appropriate congressional committees
			 and the Committees on Armed Services of the Senate and
			 the House of Representatives.(2)WaiverThe President may waive the notification requirement under paragraph (1) if the President
			 determines that failure to do so would pose a substantial risk to human
			 health or welfare, in which case notification shall be provided as early
			 as practicable, but in no event later than three days after taking the
			 action to which such notification requirement was applicable in the
			 context of the circumstances necessitating such waiver.8.Sanctions on persons responsible for violence or undermining the peace, security, stability,
			 sovereignty, or territorial integrity of Ukraine(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to—(1)any person, including a current or former official of the Government of Ukraine or a person acting
			 on behalf of that Government, that the President
			 determines has perpetrated, or is responsible for ordering, controlling,
			 or otherwise directing, significant acts of violence or gross human
			 rights abuses	in Ukraine against persons associated with the
			 antigovernment protests in Ukraine that began on November 21, 2013;(2)any person that the President determines has perpetrated, or is responsible for ordering,
			 controlling, or otherwise directing, significant acts that are intended to
			 undermine the peace, security, stability, sovereignty, or territorial
			 integrity of Ukraine, including acts of economic extortion;(3)any official of the Government of the Russian Federation, or a close associate or family
			 member of such an official, that the President determines is responsible
			 for, complicit in, or responsible for ordering, controlling, or otherwise
			 directing, acts of significant corruption in Ukraine, including the
			 expropriation of private or public assets for personal gain, corruption
			 related to government contracts or the extraction of natural resources,
			 bribery, or the facilitation or transfer of the proceeds of corruption to
			 foreign jurisdictions; and(4)any individual that the President determines materially assisted, sponsored, or
			 provided
			 financial, material, or technological support for, or goods or services in
			 support of, the commission of acts described in paragraph (1), (2), or
			 (3).(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit
			 all transactions in all property and interests in property of a person
			 determined by the President to be subject to subsection (a) if
			 such property and interests in property are in the United States, come
			 within the United States, or are or come within the possession or control
			 of a United States person.(B)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a
			 visa to, and exclusion from the United States of, the alien, and
			 revocation in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of
			 the alien.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 paragraph (1)(A) or any regulation, license, or order issued to carry out
			 paragraph (1)(A) shall be subject to the penalties set forth in
			 subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that
			 commits an unlawful act described in subsection (a) of that section.(3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into
			 the United States is necessary to permit the United States to comply with
			 the Agreement regarding the Headquarters of the United Nations, signed at
			 Lake Success June 26, 1947, and entered into force November 21, 1947,
			 between the United Nations and the United States, or other applicable
			 international obligations.(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person
			 if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign
			 Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Foreign Affairs and the Committee on Financial
			 Services of the House of Representatives a notice of and a justification
			 for the waiver.(d)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.9.Sanctions on persons in the Russian Federation complicit in or responsible for significant
			 corruption(a)In generalThe President is authorized and encouraged to impose the sanctions described in subsection (b) with
			 respect to—(1)any official of the Government of the Russian Federation, or a close associate or family member of
			 such an official, that the President determines is responsible for, or
			 complicit in, or responsible for ordering, controlling, or otherwise
			 directing, acts of significant corruption in the Russian Federation,
			 including the expropriation of private or public assets for personal gain,
			 corruption related to government contracts or the extraction of natural
			 resources, bribery, or the facilitation or transfer of the proceeds of
			 corruption to foreign jurisdictions; and(2)any individual who has materially assisted, sponsored, or provided financial, material, or
			 technological support for, or goods or services in support of, an act
			 described in paragraph (1).(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit
			 all transactions in all property and interests in property of a person
			 determined by the President to be subject to subsection (a) if such
			 property and interests in property are in the United States, come within
			 the United States, or are or come within the possession or control of a
			 United States person.(B)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a
			 visa to, and exclusion from the United States of, the alien, and
			 revocation in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of
			 the alien.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 paragraph (1)(A) or any regulation, license, or order issued to carry out
			 paragraph (1)(A) shall be subject to the penalties set forth in
			 subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that
			 commits an unlawful act described in subsection (a) of that section.(3)Exception to comply with United Nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United
			 States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person
			 if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign
			 Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Foreign Affairs and the Committee on Financial
			 Services of the House of Representatives a notice of and a justification
			 for the waiver.(d)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.10.United States leadership in the International Monetary Fund(a)United States quota for International Monetary Fund direct loan program account(1)AppropriationThere are appropriated, for an increase in the quota of the United States in the International
			 Monetary Fund, the dollar equivalent of 40,871,800,000 Special Drawing
			 Rights, to remain available until expended.(2)Cost estimation(A)In generalNotwithstanding the provisos under the heading United States Quota, International Monetary Fund under the heading International monetary programs under the heading International assistance programs in title XIV of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1916),
			 the costs of the amounts appropriated under such headings and by paragraph
			 (1) shall be estimated on a present value basis, excluding administrative
			 costs and any incidental effects on governmental receipts or outlays.(B)Discount rateThe discount rate for a present value calculation under subparagraph (A) shall be the appropriate
			 interest rate on marketable Treasury securities.(3)Adjustments under sequestration reportsSection 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(A)) shall not apply to amounts appropriated by paragraph (1).(b)Loans to International Monetary Fund direct loan program account(1)RescissionOf amounts appropriated under the heading Loans to International Monetary Fund under the heading international monetary programs under the heading international assistance programs in title XIV of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1916) that
			 are
			 available for obligation,
			 the dollar equivalent of 40,871,800,000 Special Drawing Rights is
			 rescinded effective—(A)on the date on which the rollback of the credit arrangement of the United States in the New
			 Arrangements to Borrow of the International Monetary Fund takes effect;
			 but(B)not earlier than the increase in the quota of the United States authorized by section 72 of the
			 Bretton Woods Agreements Act, as added by subsection (c)(2).(2)Cost estimation(A)In generalNotwithstanding the second through fourth provisos under the heading Loans to International Monetary Fund under the heading international monetary programs under the heading international assistance programs  in title XIV of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1916),
			 the costs of the amounts appropriated under such headings and rescinded by
			 paragraph (1) shall be estimated on a present value basis, excluding
			 administrative costs and any incidental effects on governmental receipts
			 or outlays.(B)Discount rateThe discount rate for a present value calculation under subparagraph (A) shall be the appropriate
			 interest rate on marketable Treasury securities.(3)Adjustments under sequestration reportsSection 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(A)) shall not apply to amounts rescinded by paragraph (1).(c)Amendments to the Bretton Woods Agreements Act(1)Rescission of fundsSection 17(b) of the Bretton Woods Agreements Act (22 U.S.C. 286e–2(b)) is amended in paragraphs
			 (1) and (2) by inserting before the end period the following: only to the extent that such amounts are not rescinded by an Act of Congress.(2)Acceptance of amendments to articles of agreement; quota increaseThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the
			 following:71.Acceptance of amendments to the Articles of Agreement of the FundThe United States Governor of the Fund may accept the amendments to the Articles of Agreement of
			 the Fund as proposed in resolution 66–2 of the Board of Governors of the
			 Fund.72.Quota increase(a)In generalThe United States Governor of the Fund may consent to an increase in the quota of the United States
			 in the Fund equivalent to 40,871,800,000 Special Drawing Rights.(b)Subject to appropriationsThe authority provided by subsection (a) shall be effective only to such extent or in such amounts
			 as are appropriated in advance..11.Annual report on military and security developments involving the Russian Federation(a)ReportNot later than June 1, 2015, and June 1 of each year thereafter through 2020, the Secretary of
			 Defense shall submit to the specified congressional committees a report,
			 in both classified and unclassified form, on the current and future
			 military power of the Russian Federation (in this section referred to as  Russia). The report shall address the current and probable future course of military-technological
			 development of the Russian military, the tenets and probable development
			 of the security strategy and military strategy of the Government of
			 Russia, and military
			 organizations and operational concepts, for the 20-year period following
			 submission of such report.(b)Matters to be includedThe report required under subsection (a) shall include the following:(1)An assessment of the security situation in regions neighboring Russia.(2)The goals and factors shaping the security strategy and military strategy of the Government of
			 Russia.(3)Trends in Russian security and military behavior that would be designed to achieve, or that are
			 consistent with, the goals described in paragraph (2).(4)An assessment of the global and regional security objectives of the Government of Russia, including
			 objectives that would
			 affect the North Atlantic Treaty Organization, the Middle East, or the
			 People's Republic of China.(5)A detailed assessment of the sizes, locations, and capabilities of  the nuclear, special
			 operations, land, sea, and air forces of the Government of Russia.(6)Developments in Russian military doctrine and training.(7)An assessment of the proliferation activities of the Government of Russia and Russian entities, as
			 a supplier of
			 materials, technologies, or expertise relating to nuclear weapons or other
			 weapons of mass destruction or missile systems.(8)Developments in the asymmetric capabilities of the Government of Russia, including its strategy and
			 efforts to develop and
			 deploy cyberwarfare and electronic warfare capabilities, details on the
			 number of malicious cyber incidents originating from Russia against
			 Department of Defense infrastructure, and associated activities
			 originating or suspected of originating from Russia.(9)The strategy and capabilities of space and counterspace programs in Russia, including trends,
			 global
			 and regional activities, the involvement of military and civilian
			 organizations, including state-owned enterprises, academic institutions,
			 and commercial entities, and efforts to develop, acquire, or gain access
			 to advanced technologies that would enhance Russian military capabilities.(10)Developments in Russia's nuclear program, including the size and state of Russia's stockpile, its
			 nuclear strategy and associated doctrines, its civil and military
			 production capacities, and projections of its future arsenals.(11)A description of the anti-access and area denial capabilities of the Government of Russia.(12)A description of Russia's command, control, communications, computers, intelligence, surveillance,
			 and reconnaissance modernization program and its applications for Russia's
			 precision guided weapons.(13)In consultation with the Secretary of Energy and the Secretary of State, developments regarding
			 United States-Russian engagement and cooperation on security matters.(14)Other military and security developments involving Russia that the Secretary of Defense considers
			 relevant to United States national security.(c)Specified congressional committees definedIn this section, the term specified congressional committees means—(1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of
			 Representatives.12.Rescissions from foreign relations accounts(a)International Narcotics Control and Law EnforcementOf the funds appropriated under the heading International Security Assistance, Department of State, International Narcotics Control and Law
			 Enforcement in title IV of division K of the Consolidated Appropriations Act, 2014 (Public Law 113–76),
			 $65,000,000 are rescinded.(b)Contribution to the International Development AssociationOf the funds appropriated under the heading Multilateral Assistance, International Financial Institutions, Contribution to the International
			 Development Association in title V of division K of the Consolidated Appropriations Act, 2014 (Public Law 113–76),
			 $43,525,000 are rescinded.(c)Contribution to the Asian Development FundOf the funds appropriated under the heading Multilateral Assistance, International Financial Institutions, Contribution to the Asian
			 Development Fund in title V of division K of the Consolidated Appropriations Act, 2014 (Public Law 113–76),
			 $9,000,000 are rescinded.(d)Contribution to the African Development FundOf the funds appropriated under the heading Multilateral Assistance, International Financial Institutions, Contribution to the African
			 Development Fund in title V of division K of the Consolidated Appropriations Act, 2014 (Public Law 113–76),
			 $16,475,000 are rescinded.(e)Subsidy appropriation for the Export-Import Bank of the United StatesOf the unexpended balances available under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation from prior Acts making appropriations for the Department of State, foreign operations, and related
			 programs,
			 $23,500,000 are rescinded.13.Rescissions from Department of Defense procurement accountsOf the funds appropriated in Department of Defense Appropriations Acts, the following funds are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts:(1)Other Procurement, Army, 2013/2015: $41,500,000.(2)Aircraft Procurement, Army, 2014/2016: $80,000,000.(3)Missile Procurement, Air Force, 2014/2016: $36,000,000.
			
	March 12, 2014Read twice and placed on the calendar